PER CURIAM.
Jeffrey J. Haney appeals his sentence following resentencing pursuant to Heggs v. State, 759 So.2d 620 (Fla.2000). We find no sentencing error and affirm. Haney contends, and the State concedes, that the *1259trial court erred in calculating Haney’s jail and prison credit at resentencing. We agree. Accordingly, we remand the matter so that the trial judge may amend the sentencing documents to allow Haney any jail or prison credit to which he may be entitled or, alternatively, to direct the Department of Corrections (DOC) to credit such time if the trial judge does not have accurate records of the time Haney has been in DOC custody on this case.
AFFIRMED IN PART AND REMANDED.
PETERSON, PLEUS and ORFINGER, R.B., JJ., concur.